DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to the embodiment of Fig. 1, in the reply filed August 29, 2022, is acknowledged.  In the reply, Applicant indicated claims 1-20 as reading upon the elected invention.  Accordingly, claims 1-20 are pending in this application.  An action on the merits follows.
Response to Amendment
As further directed by the amendment received on August 29, 2022, claims 4-5 and 15 has been amended.  Accordingly, claims 1-20 are currently pending in this application.
Examiner notes that claim 15 was amended in response to Examiner’s comments in the Restriction Requirement mailed June 29, 2022, regarding the improperly recited preamble.  That said, the amended claim did not resolve the lack of clarity in the preamble.  Examiner attempted to contact Applicant’s representative multiple times regarding the issue; however, no response was received.  Please see the rejection of the claims under 112(b) below for more detail on the issue with the claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112a, 112b, 112c, 112d, 112e, 212a, 212b, 212c, 212d, and 212e.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein at least one of the outer [portions] includes an inner tortuous surface structure in a user-specific arrangement configured to interdigitate with corresponding anatomical structures of a user” at lines 1-4.  In light of Applicant’s disclosure, it is unclear how the outer portions of the glove could include an inner tortuous surface that is configured to interdigitate with the user.  Examiner previously noted in the Restriction Requirement mailed June 29, 2022, that the pairing of the outer portions of the glove and the surface of the user was unclear.  That said, Applicant’s attempted amendment in response did not resolve the issue.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Based on Applicant’s disclosure, it is suggested that the claim be amended to recite either inner portions, an inner tortuous surface, and a user-specific arrangement, or the claim be amended to recite outer portions, an outer tortuous surface, and an object-specific arrangement (See rejection of claim 5 below for additional detail).  For the purposes of examination, the limitation will be interpreted as best can be understood as referring to inner portions, an inner tortuous surface, and a user-specific arrangement.
   Claim 5 recites the limitation “wherein at least one of the inner [portions] includes an outer tortuous surface structure in an object-specific arrangement configured to interdigitate with corresponding object structures of an object” at lines 1-4.  In light of Applicant’s disclosure, it is unclear how the inner portions of the glove could include an outer tortuous surface that is configured to interdigitate with the object.  Examiner previously noted in the Restriction Requirement mailed June 29, 2022, that the pairing of the inner portions of the glove and the surface of the object was unclear.  That said, Applicant’s attempted amendment in response did not resolve the issue.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Based on Applicant’s disclosure, it is suggested that the claim be amended to recite either inner portions, an inner tortuous surface, and a user-specific arrangement, or the claim be amended to recite outer portions, an outer tortuous surface, and an object-specific arrangement (i.e., the opposite of whatever is selected in claim 4 above).  For the purposes of examination, the limitation will be interpreted as best can be understood as referring to outer portions, an outer tortuous surface, and an object-specific arrangement.
Claim 6 recites the limitation “the outer palm portion is adapted to form an object-specific engagement structure defined by […]” (emphasis added) at lines 1-4.  It is unclear if the outer palm portion forms the object-specific engagement structure defined by the perimeters, or if the outer palm portion is merely able to (i.e., adapted to) form the object-specific engagement structure defined by the recited perimeters.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the outer palm portion forms an object-specific engagement structure defined by […]”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.  Claim 13 recites similar language and is similarly rejected.
Claim 7 recites the limitation “the inner palm portion is adapted to form a user-specific engagement structure defined by […]” (emphasis added) at lines 1-4.  It is unclear if the inner palm portion forms the user-specific engagement structure defined by the perimeters, or if the inner palm portion is merely able to (i.e., adapted to) form the user-specific engagement structure defined by the recited perimeters.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the inner palm portion forms a user-specific engagement structure defined by […]”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.  Claims 14 and 20 recite similar language and are similarly rejected.
Claim 15 recites the limitation “a method comprising” in the preamble at line 1.  It is unclear if the claim is directed to a method of making or a method of using.  Furthermore, Examiner notes that the method no longer requires a “glove” following Applicant’s amendment received on August 29, 2022.  Therefore, for at least these reasons, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended to recite a method of making, it is suggested that the preamble instead read “A method of making a glove, the method comprising:”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above. 
Claims 16-19 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-17 and 20 (claims 6-7, 13-17, and 20, as best can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0172231 to Long (hereinafter, “Long”).
Regarding claim 1, Long teaches a glove for multi-layer engagement (Fig. 1; abstract; glove (100)) comprising: an object engagement layer (outer layer (220)) including an outer distal portion, an outer middle portion, an outer proximal portion, and an outer palm portion (See annotated Fig. 1 of Long below; outer layer includes corresponding portions; each finger and the thumb of the glove include distal, middle and proximal portions; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); an anatomic engagement layer (inner layer (200)) including an inner distal portion, an inner middle portion, an inner proximal portion, and an inner palm portion (See annotated Fig. 1 of Long below; inner layer has the same size and shape as outer layer and includes corresponding portions; each finger and the thumb of the glove include distal, middle and proximal portions); and an intermediary support layer interposed between the object engagement layer and the anatomic engagement layer (layer (210) positioned between outer layer (220) and inner layer (200)).

    PNG
    media_image1.png
    316
    550
    media_image1.png
    Greyscale

Annotated Fig. 1 of Long
Regarding claim 2, Long (as applied to claim 1 above) further teaches wherein at least one of the outer distal portion, outer middle portion, outer proximal portion, and outer palm portion extends outwardly from the support layer (See Figs. 1-2; outer layer (220) having said portions is positioned outward of layer (210) and therefore extends outwardly from layer (210)).
Regarding claim 3, Long (as applied to claim 1 above) further teaches wherein at least one of the inner distal portion, inner middle portion, inner proximal portion, and inner palm portion extends inwardly from the support layer (See Figs. 1-2; inner layer (200) having said portions is positioned inward of layer (210) and therefore extends inwardly from layer (210)).
Regarding claim 6, Long (as applied to claim 1 above) further teaches wherein the outer palm portion is adapted to form an object-specific engagement structure defined by an outer distal palmar perimeter, an outer proximal palmar perimeter, an outer hypothenar perimeter, an outer thenar perimeter, and an outer web perimeter (See additional annotated Fig. 1 of Long below; palm portion of outer layer (220) forms a structure that is able to engage an object, said structure being defined by the recited perimeters).

    PNG
    media_image2.png
    317
    538
    media_image2.png
    Greyscale

Additional Annotated Fig. 1 of Long
Regarding claim 7, Long (as applied to claim 1 above) further teaches wherein the inner palm portion is adapted to form a user-specific engagement structure defined by an inner distal palmar perimeter, an inner proximal palmar perimeter, an inner hypothenar perimeter, an inner thenar perimeter, and an inner web perimeter (See Fig. 2 and additional annotated Fig. 1 of Long above; inner layer has the same size and shape as outer layer and includes corresponding portions and perimeters; palm portion of inner layer (200) forms a structure that is able to engage a user inside the glove, said structure being defined by the recited perimeters).
Regarding claim 8, Long teaches a glove for multi-layer engagement (Fig. 1; abstract; glove (100)) comprising: an object engagement layer (outer layer (220)); an anatomic engagement layer (inner layer (200)) including an inner distal portion, an inner middle portion, an inner proximal portion, and an inner palm portion (See annotated Fig. 1 of Long above; inner layer has the same size and shape as outer layer and includes corresponding portions; each finger and the thumb of the glove include distal, middle and proximal portions; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); and an intermediary support layer interposed between the object engagement layer and the anatomic engagement layer (layer (210) positioned between outer layer (220) and inner layer (200)).
Regarding claim 9, Long (as applied to claim 8 above) further teaches at least one of an outer distal portion, outer middle portion, outer proximal portion, and outer palm portion that extends outwardly from the support layer (See annotated Fig. 1 of Long above; outer layer includes corresponding portions; each finger and the thumb of the glove include distal, middle and proximal portions; outer layer (220) having said portions is positioned outward of layer (210) and therefore extends outwardly from layer (210)).
Regarding claim 10, Long (as applied to claim 8 above) further teaches wherein at least one of the inner distal portion, inner middle portion, inner proximal portion, and inner palm portion extends inwardly from the support layer (See Figs. 1-2; inner layer (200) having said portions is positioned inward of layer (210) and therefore extends inwardly from layer (210)).
Regarding claim 13, Long (as applied to claim 8 above) further teaches an outer palm portion adapted to form an object-specific engagement structure defined by an outer distal palmar perimeter, an outer proximal palmar perimeter, an outer hypothenar perimeter, an outer thenar perimeter, and an outer web perimeter (See additional annotated Fig. 1 of Long above; palm portion of outer layer (220) forms a structure that is able to engage an object, said structure being defined by the recited perimeters).
Regarding claim 14, Long (as applied to claim 8 above) further teaches wherein the inner palm portion is adapted to form a user-specific engagement structure defined by an inner distal palmar perimeter, an inner proximal palmar perimeter, an inner hypothenar perimeter, an inner thenar perimeter, and an inner web perimeter (See Fig. 2 and additional annotated Fig. 1 of Long above; inner layer has the same size and shape as outer layer and includes corresponding portions and perimeters; palm portion of inner layer (200) forms a structure that is able to engage a user inside the glove, said structure being defined by the recited perimeters).
Regarding claim 15, Long teaches a method (See Figs. 1-2; abstract; [0013]-[0015]; Examiner notes that the claim is interpreted as a method of making a glove as discussed in the rejection under 112(b) above) comprising: providing an object engagement layer (outer layer (220) is present and therefore provided), an intermediary support layer (inner layer (200) is present and therefore provided) and an anatomic engagement layer (layer (210) is present and therefore provided), the anatomic engagement layer including an inner distal portion, an inner middle portion, an inner proximal portion, and an inner palm portion (See annotated Fig. 1 of Long above; inner layer has the same size and shape as outer layer and includes corresponding portions; each finger and the thumb of the glove include distal, middle and proximal portions; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); and securing the object engagement layer to an outer surface of the support layer and the anatomic engagement layer to an inner surface of the support layer (See Figs. 1-2; outer layer (220) is stitched to an outer surface of layer (210); inner layer (200) is stitched to an inner surface of layer (210); [0013]-[0015]).
Regarding claim 16, Long (as applied to claim 15 above) further teaches providing at least one of an outer distal portion, outer middle portion, outer proximal portion, and outer palm portion that extends outwardly from the support layer (See annotated Fig. 1 of Long above; provided outer layer includes corresponding portions; each finger and the thumb of the glove include distal, middle and proximal portions; outer layer (220) having said portions is positioned outward of layer (210) and therefore extends outwardly from layer (210)).
Regarding claim 17, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, Long (as applied to claim 15 above) further teaches wherein at least one of the inner distal portion, inner middle portion, inner proximal portion, and inner palm portion extends inwardly from the support layer (See Figs. 1-2; inner layer (200) having said portions is positioned inward of layer (210) and therefore extends inwardly from layer (210)).
Regarding claim 20, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, Long (as applied to claim 15 above) further teaches wherein the inner palm portion is adapted to form a user-specific engagement structure defined by an inner distal palmar perimeter, an inner proximal palmar perimeter, an inner hypothenar perimeter, an inner thenar perimeter, and an inner web perimeter (See Fig. 2 and additional annotated Fig. 1 of Long above; inner layer has the same size and shape as outer layer and includes corresponding portions and perimeters; palm portion of inner layer (200) forms a structure that is able to engage a user inside the glove, said structure being defined by the recited perimeters).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 18-19 (claims 4-5 and 18-19, as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Long as applied to claim 1 (regarding claims 4-5), claim 8 (regarding claims 11-12), and claim 15 (regarding claims 18-19), and further in view of USPN 5,708,979 to Redwood et al. (hereinafter, “Redwood”).
Regarding claim 4, Long (as applied to claim 1 above) further teaches wherein at least one of the outer distal portion, outer middle portion, outer proximal portion, and outer palm portion includes an inner surface structure in a user-specific arrangement configured to interdigitate with corresponding anatomical structures of a user (inner layer (200) including said portions may be made of leather and is capable of frictionally engaging the skin of the user’s hand; See Long, [0016], [0018]; Applicant states that leather is an acceptable material for the layer at least at [0009], [0011]-[0012] of the application as filed; see rejection under 112(b) for discussion on interpretation of claim).
That said, Long does not explicitly teach that the surface is tortuous.
However, Redwood, in a related glove art, is directed to a flexible glove for use in sports (See Redwood, Fig. 1; abstract; Col. 1, lines 4-8).  More specifically, Redwood teaches a gripping surface of the glove having a surface that is tortuous (See Redwood, Col. 4, lines 45-50; the glove includes a modified leather having a surface pattern of smooth and discontinuous roughened areas, i.e., tortuous).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood in order to provide improved grip characteristics and facilitate removal of liquids form the surface (See Redwood, Col. 4, lines 45-50).
Regarding claim 5, Long (as applied to claim 1 above) further teaches wherein at least one of the inner distal portion, inner middle portion, inner proximal portion, and inner palm portion includes an outer surface structure in an object-specific arrangement configured to interdigitate with corresponding object structures of an object (outer layer (220) including said portions may be made of leather and is capable of frictionally engaging a held object; See Long, [0016], [0018]; Applicant states that leather is an acceptable material for the layer at least at [0009], [0011]-[0012] of the application as filed; see rejection under 112(b) for discussion on interpretation of claim).
That said, Long does not explicitly teach that the surface is tortuous.
However, Redwood, in a related glove art, is directed to a flexible glove for use in sports (See Redwood, Fig. 1; abstract; Col. 1, lines 4-8).  More specifically, Redwood teaches a gripping surface of the glove having a surface that is tortuous (See Redwood, Col. 4, lines 45-50; the glove includes a modified leather having a surface pattern of smooth and discontinuous roughened areas, i.e., tortuous).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood in order to provide improved grip characteristics and facilitate removal of liquids form the surface (See Redwood, Col. 4, lines 45-50).
Regarding claim 11, Long (as applied to claim 8 above) further teaches at least one of an outer distal portion, outer middle portion, outer proximal portion, and outer palm portion that includes a surface structure (outer layer (220) including said portions may have a leather surface structure and is capable of frictionally engaging a held object; See Long, [0016], [0018]; Applicant states that leather is an acceptable material for the layer at least at [0009], [0011]-[0012] of the application as filed).
That said, Long does not explicitly teach that the surface is tortuous.
However, Redwood, in a related glove art, is directed to a flexible glove for use in sports (See Redwood, Fig. 1; abstract; Col. 1, lines 4-8).  More specifically, Redwood teaches a gripping surface of the glove having a surface that is tortuous (See Redwood, Col. 4, lines 45-50; the glove includes a modified leather having a surface pattern of smooth and discontinuous roughened areas, i.e., tortuous).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood in order to provide improved grip characteristics and facilitate removal of liquids form the surface (See Redwood, Col. 4, lines 45-50).
Regarding claim 12, Long (as applied to claim 8 above) further teaches wherein at least one of the inner distal portion, inner middle portion, inner proximal portion, and inner palm portion includes a surface structure (inner layer (200) including said portions may have a leather surface structure and is capable of frictionally engaging the skin of the user’s hand; See Long, [0016], [0018]; Applicant states that leather is an acceptable material for the layer at least at [0009], [0011]-[0012] of the application as filed).
That said, Long does not explicitly teach that the surface is tortuous.
However, Redwood, in a related glove art, is directed to a flexible glove for use in sports (See Redwood, Fig. 1; abstract; Col. 1, lines 4-8).  More specifically, Redwood teaches a gripping surface of the glove having a surface that is tortuous (See Redwood, Col. 4, lines 45-50; the glove includes a modified leather having a surface pattern of smooth and discontinuous roughened areas, i.e., tortuous).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood in order to provide improved grip characteristics and facilitate removal of liquids form the surface (See Redwood, Col. 4, lines 45-50).
Regarding claim 18, Long (as applied to claim 15 above) further teaches providing at least one of an outer distal portion, outer middle portion, outer proximal portion, and outer palm portion that includes a surface structure configured to interdigitate with corresponding object structures of an object (outer layer (220) including said portions may be made of leather and is capable of frictionally engaging a held object; See Long, [0016], [0018]; Applicant states that leather is an acceptable material for the layer at least at [0009], [0011]-[0012] of the application as filed).
That said, Long does not explicitly teach that the surface is tortuous.
However, Redwood, in a related glove art, is directed to a flexible glove for use in sports (See Redwood, Fig. 1; abstract; Col. 1, lines 4-8).  More specifically, Redwood teaches a gripping surface of the glove having a surface that is tortuous (See Redwood, Col. 4, lines 45-50; the glove includes a modified leather having a surface pattern of smooth and discontinuous roughened areas, i.e., tortuous).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood in order to provide improved grip characteristics and facilitate removal of liquids form the surface (See Redwood, Col. 4, lines 45-50).
Regarding claim 19, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, Long (as applied to claim 15 above) further teaches wherein at least one of the inner distal portion, inner middle portion, inner proximal portion, and inner palm portion includes a surface structure configured to interdigitate with corresponding anatomical structures of a user (inner layer (200) including said portions may be made of leather and is capable of frictionally engaging the skin of the user’s hand; See Long, [0016], [0018]; Applicant states that leather is an acceptable material for the layer at least at [0009], [0011]-[0012] of the application as filed).
That said, Long does not explicitly teach that the surface is tortuous.
However, Redwood, in a related glove art, is directed to a flexible glove for use in sports (See Redwood, Fig. 1; abstract; Col. 1, lines 4-8).  More specifically, Redwood teaches a gripping surface of the glove having a surface that is tortuous (See Redwood, Col. 4, lines 45-50; the glove includes a modified leather having a surface pattern of smooth and discontinuous roughened areas, i.e., tortuous).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the glove of Long and replace the leather of Long for the tortuous, modified leather material disclosed by Redwood in order to provide improved grip characteristics and facilitate removal of liquids form the surface (See Redwood, Col. 4, lines 45-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 9,894,947 to Clayton; US 2009/0139010 to Bevier; and US 2005/0114984 to Morrow et al. are each directed to gloves having surface structures for protection and/or for enhancing gripping ability of a wearer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732